Citation Nr: 0421299	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus with peripheral neuropathy and erectile dysfunction.  

2.  Entitlement to service connection for claimed bilateral 
plantar fasciitis.  

3.  Entitlement to service connection for a claimed vascular 
malformation of the right forearm.  

4.  Entitlement to service connection for claimed ulcerative 
colitis.  

5.  Entitlement to service connection for claimed skin rashes 
and growths.  

6.  Entitlement to service connection for a claimed panic 
disorder and major depression.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from September 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the RO.  

In July 2003, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  At that time, he 
waived initial RO consideration of the new evidence submitted 
at the hearing.  38 C.F.R. § 20.1304 (c) (2003).  

The issues on appeal, with the exception of service 
connection for bilateral plantar fasciitis are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The veteran and his representative will be 
notified by VA if further action is required on his part.  



FINDING OF FACT

The veteran is not shown to have bilateral plantar fasciitis 
that is due to any event or  incident during his period of 
active service.  



CONCLUSION OF LAW

The veteran's disability manifested by bilateral plantar 
fasciitis is not due to disease or injury that was incurred 
in or aggravated by the active military service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the veteran was apprised 
of the relevant provisions of VCAA by letter dated in 
November 2001, before initial RO consideration of his claim 
in March 2002.  See Pelegrini v. Principi, 16 Vet. App. 259 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains evidence regarding the scope of notice to 
which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of service connection for 
bilateral plantar fasciitis.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on these issues.  Thus, the Board believes 
that all relevant evidence which is available has been 
obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf including presenting evidence at a hearing 
before the undersigned.  

Further, by the November 2001 letter and the January 2003 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On the June 1970 report of service medical examination, the 
veteran reported having foot trouble.  The examiner's 
notation reflected a history fungus on the feet.  

On the corresponding report of medical examination, the 
veteran's feet were found to be normal.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

In September 1970, immediately before discharge, the veteran 
stated that there had been no change in his medical 
condition.  The medical records are silent with respect to 
complaints or findings consistent with plantar fasciitis or a 
diagnosis thereof.  

On February 2002 VA orthopedic examination, the veteran 
denied injuries to the feet in service.  The veteran asserted 
that his bilateral plantar fasciitis resulted from not 
consistently wearing shoes in the summertime and that he did 
not always wear shoes in the summer in order to clear up 
fungus on his feet.  

The examiner indicated that the veteran developed plantar 
fasciitis in the late 1980's or early 1990's.  The veteran's 
pain subsided in recent years after having sought treatment.  
The veteran noted that the veteran freely admitted that he 
did not suffer an injury to the feet and that bilateral foot 
pain began post service.  

The examiner indicated that he could not correlate orthopedic 
changes in the feet to fungal disease.  The examiner stated 
that the veteran's plantar fasciitis could possibly be 
related to not wearing shoes but that condition was very 
common, and it was difficult to associate in with episodic 
lack of footwear. 


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110: 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

At his July 2003 hearing, the veteran testified that, due to 
fungus of the feet that began in service, he was compelled to 
wear "cheap" canvas tennis shoes or go barefoot.  He 
indicated that, because he wore inexpensive shoes and was 
barefooted, he developed bilateral plantar fasciitis.  


Analysis

Initially, the Board notes that the veteran is not qualified 
to provide medical opinions upon which the Board can rely.  
See Espiritu, supra.  As such, the Board may not grant 
service connection for bilateral plantar fasciitis based on 
the veteran's theory that the quality of his footwear and 
foregoing shoes on occasion in the summer.

The medical evidence of record reveals that the bilateral 
plantar fasciitis had its onset approximately two decades 
after service.  There is also no indication of an injury to 
the feet in service or complaints of foot pain.  

The February 2002 VA medical opinion, moreover, suggests that 
it is unlikely that the veteran had developed bilateral 
plantar fasciitis as a result of episodic lack of footwear.  

Based on this medical opinion, the Board concludes that there 
is no nexus between the veteran's claimed disability and 
service, and service connection for bilateral plantar 
fasciitis must be denied.  38 C.F.R. § 3.303.  

The competent evidence of reflected reflects a lack of 
relationship between the veteran's claimed bilateral foot 
disability and service.  There is no compelling evidence to 
the contrary.  The evidence, as such, is not in relative 
equipoise, and the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz, 
supra; Gilbert, supra.  



ORDER

Service connection for bilateral plantar fasciitis is denied.  



REMAND

The veteran asserts that he served as a truck driver with the 
46th Transportation Company and that he delivered various 
items to the 2nd and 7th Infantry Divisions in the vicinity of 
the Demilitarized Zone (DMZ) while stationed in Korea.  He 
claims that he was exposed to Agent Orange during that period 
and that his diabetes mellitus and ensuing complications 
resulted from such exposure.  

The RO must obtain the veteran's service personnel records to 
determine the dates of the veteran's service in Korea along 
with information regarding the unit or units to which he was 
assigned.  

Once the veteran's unit assignments and dates of service in 
Korea are verified, and if the veteran served in Korea at any 
time from April 1968 to through July 1969, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) to obtain information regarding the 
whereabouts and duties of the units in which the veteran 
served while stationed in Korea.  Service in and about the 
DMZ should be noted.  

Then. the RO must schedule a VA medical examination for an 
opinion regarding the likely etiology of the veteran's 
diabetes mellitus.  

The veteran is claiming service connection for a vascular 
malformation of the right forearm.  On February 2002 VA 
medical examination, the examiner opined that the veteran 
suffered from no orthopedic disability of the forearm.  

On February 2002 VA medical examination, the examiner opined 
that the veteran suffered from no orthopedic disability of 
the forearm but did not provide an opinion relevant to the 
etiology thereof.  Such opinion must be given before a 
decision regarding entitlement to service connection for a 
vascular malformation of the right forearm can be reached.  

The veteran suffers from longstanding ulcerative colitis.  He 
asserts that he began to experience symptoms in service.  The 
record reveals treatment for colitis in the 1970's.  

The RO should schedule a VA medical examination for an 
opinion regarding the etiology of the veteran's ulcerative 
colitis.  The examiner is also asked to estimate the 
approximate date of onset in light of the record and findings 
on examination.

The veteran suffers from intermittent tinea cruris and 
onychomycosis of the toenails.  The Board notes that the 
veteran has already been granted service connection for tinea 
pedis by April 1971 rating decision.  

A VA dermatologic examination must be scheduled for an 
opinion regarding the etiology of the veteran's tinea cruris 
and onychomycosis as well as an opinion regarding whether 
these conditions are related to tinea pedis or whether they 
are separate and distinct skin conditions.  

With respect to his claimed psychiatric disability, the 
veteran was afforded a VA psychiatric examination in February 
2002.  The report indicates, however, that the examiner did 
not have access to the claims file when examining the veteran 
and rendering his medical opinion.  

As such, the RO must schedule another psychiatric examination 
for an opinion regarding the nature and likely etiology of 
the veteran's presently diagnosed psychiatric conditions.  

Accordingly, these issues must be REMANDED for the following 
action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his claims and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  

2.  The RO must obtain the veteran's 
service personnel records to determine 
the dates of his service in Korea along 
with information regarding the unit or 
units to which he was assigned.  

3.  If the veteran served in Korea at any 
time from April 1968 to through July 
1969, the RO should contact USASCRUR to 
obtain information regarding the 
whereabouts and duties of the units with 
which the veteran served while stationed 
in Korea.  Service in and around the DMZ 
should be noted.  

4.  Next, the RO should schedule a VA 
medical examination for an opinion 
regarding the etiology of the veteran's 
diabetes mellitus and ensuing 
complications.  The examiner should 
indicate in the report that the claims 
file was reviewed.  A rationale for all 
opinions and conclusions must be 
provided.  

5.  A VA medical examination must be 
scheduled for an opinion right the 
etiology of the veteran's vascular 
malformation of the veteran's right 
forearm.  The examiner should indicate in 
the report that the claims file was 
reviewed.  A rationale for all opinions 
and conclusions must be provided.  

6.  The RO should schedule a VA medical 
examination for an opinion regarding the 
etiology of the veteran's ulcerative 
colitis.  The examiner is also asked to 
estimate the approximate date of onset in 
light of the record and findings on 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  A rationale for all 
opinions and conclusions must be 
provided.  

7.  A VA dermatologic examination must be 
scheduled for an opinion regarding the 
etiology of the veteran's tinea cruris 
and onychomycosis as well as an opinion 
regarding whether these conditions are 
related to tinea pedis or whether they 
are separate and distinct skin 
conditions.  The examiner should indicate 
in the report that the claims file was 
reviewed.  A rationale for all opinions 
and conclusions must be provided.  

8.  The RO must schedule a VA psychiatric 
examination for an opinion regarding the 
etiology of the veteran's currently 
diagnosed psychiatric disabilities.  The 
examiner should indicate in the report 
that the claims file was reviewed.  A 
rationale for all opinions and 
conclusions must be provided.  

9.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  The RO should readjudicate the 
issues in appellate status, to include 
consideration of all additional evidence 
received.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



